 LABORERS, LOCAL 271
 (NEW ENGLAND FOUNDATION CO.)
 533
Laborers International Unio
n of North America, Lo-
cal 271, AFLŒCIO 
and
 New England Founda-
tion Co., Inc. and United Brotherhood of Car-
penters and Joiners of America, Local No. 94. 
Case 1ŒCDŒ1036 
March 31, 2004 
DECISION AND DETERMINATION OF DISPUTE 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND MEISBURG
 This is a jurisdictional dispute proceeding under Sec-
tion 10(k) of the National Labor Relations Act (the Act).  
The charge in this proceed
ing was filed October 15, 
2003,
1 by New England Foundation Co. (the Employer), 
alleging that the Respondent, Laborers International Un-
ion of North America, Local 271, AFLŒCIO (the Labor-

ers or Laborers Local 271), violated Section 8(b)(4)(D) 
of the National Labor Relations Act by engaging in pro-
scribed activity with an object of forcing the Employer to 

assign certain work to employees
 it represents rather than 
to employees represented by the United Brotherhood of 

Carpenters and Joiners of America, Local 94 (the Car-

penters or Carpenters Local 94).  The hearing was held 
December 17 before Hearing Officer A. Susan Lawson. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board affirms the hearing officer™s rulings, find-
ing them free from prejudicial error.  On the entire re-
cord,2 the Board makes the following findings. 
I. JURISDICTION
 The Employer, a Massachusetts
 corporation, is a con-
struction company with its principal office in Quincy, 
Massachusetts, which annually purchases, from entities 
outside the Commonwealth of Massachusetts, goods and 
services valued in excess of 
$50,000, and has an annual 
volume of business in excess of $1 million.  The parties 
stipulate, and we find, that the Employer is engaged in 
commerce within the meaning of
 Section 2(6) and (7) of 
the Act and that the Laborers and the Carpenters are la-
bor organizations within the meaning of Section 2(5) of 
the Act. 
                                                          
                                                           
1 All dates are in 2003, unless otherwise specified. 
2 We grant the Employer™s and the Carpenters™ separate, unopposed 
motions to correct the transcript. 
We deny as moot the Employer™s March 3, 2004 motion for an ex-
pedited decision in this matter, responded to by the Carpenters on or 
about March 5, 2004.  Cases alleging 
violations of Sec. 8(b)(4)(D) are 
accorded statutory priority in Board 
processing pursuant to
 Sec. 10(l) of 
the Act, and we have so treated this case. 
II. THE DISPUTE
 A. Background and Facts of Dispute 
The Employer is a subcontractor on the rehabilitation 
of the Washington Bridge in Providence, Rhode Island.  
The Employer™s project consists of the placement of 14 
drill shafts/caissons (7 in the river, and 7 on dry land 
adjacent to the river) to provide support for the bridge.  

To construct these caissons, first, a large vibratory ham-
mer is used to drive a metal tube or casing into the 
ground until it hits hard rock (estimated as a depth of 

approximately 120Œ140 feet in this project).  Next, a 
large drill is used to bore 7Œ20 feet further into the rock, 
and the ground-up rock is vacuumed upward and out of 
the casing.  The hollow casing and the bore hole are then 
filled with concrete.  By letter dated June 19, the Em-
ployer assigned the drilling and concrete-placement work 
to employees represented by the Laborers.
3  Neverthe-
less, Carpenters Local 94 cl
aims that the employees it 
represents are entitled to the work.
4Over the course of several months after the Employer 
assigned the work on the project, the parties attempted, 
without success, to ne
gotiate a settlement to the dispute.  
On September 19, the Carpenters filed a request for arbi-

tration with the American Arbitration Association 

(AAA),
5 believing that the Laborers had orally agreed to 
such arbitration.
6  Nevertheless, the Laborers™ represen-
tative, Edward DiRissio, has 
categorically denied that 
any such agreement was reached, and Laborers Local 
271 has steadfastly insisted that it is not bound by the 
outcome of the arbitration proceeding.  Laborers Local 

271 has asked to participate in the arbitration hearing for 
the limited purpose of presenting evidence to protect its 
represented employees™ asserted rights to the work in 
question, but has reiterated in writing the Union™s unwill-
ingness to be bound by the outcome. 
On or about October 10, the Laborers™ representative, 
Michael Sabitoni, telephoned the Employer™s vice presi-

dent, John Roma, and stated that, if the work assignments 

were changed, the Laborers would have no choice but to 
 3 Other work on the project, including that of driving the metal cas-
ings into the ground and building fram
eworks to steady the casings in 
the water, was assigned to employees
 represented by the Carpenters 
and is not in dispute.   
4 Prior to the hearing, it appeared 
that Carpenters Local 94 claimed 
the drilling work only with respect to 
the caissons in the water.  At the 
hearing, however, it became clear that
 Carpenters Local 94 disputes the 
assignment of all the drilling work
, both on land and in the water. 
5 The Carpenters™ collective-barg
aining agreement with the Em-
ployer provides for tripartite arbitration in the case of a work assign-
ment dispute.  The Laborers™ contract provides only for bilateral arbi-
tration. 6 Carpenters Local 94 acknowledges th
at it became aware of the La-
borers™ unwillingness to proceed to ar
bitration in about mid-October. 
341 NLRB No. 70 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 534 
picket or strike the job. In addition, DiRissio testified 
that, upon hearing rumors that the disputed work would 
be reassigned to employees represented by the Carpen-
ters, he tried repeatedly to reach Roma to discuss the 

issue.  Eventually, on an unspecified date in October, 
DiRissio went to the worksite, where he informed Project 
Superintendent Shane O™Neill that Laborers Local 271 

would picket the project if the employees it represented 
were laid off because the disputed work was reassigned 
to employees represented by the Carpenters.  On October 
15, the Employer filed the Boar
d charge at issue.  As of 
the time of the hearing, the disputed work was being per-
formed in accordance with the Employer™s original as-
signment. 
B. Work in Dispute 
The disputed work involves 
work associated with the 
drilling and placement of concrete for drill shafts/cais-
sons on the Providence River Washington Bridge reha-

bilitation project in Providence, Rhode Island. 
C. Contentions of the Parties 
Carpenters Local 94 contends that the Laborers™ 
threats of strikes and picketin
g were a sham and that the 
Employer colluded with the Laborers in encouraging 

them to make such threats,
 in order to obtain a Board 
determination that the work belongs to employees repre-
sented by the Laborers.  Carpenters Local 94 further con-
tends that the parties have agreed upon tripartite arbitra-

tion as a voluntary method for resolving this dispute.  
Thus, Carpenters Local 94 ar
gues that the 10(k) proceed-
ing must be dismissed.  Carpenters Local 94 makes no 
argument as to the merits of the dispute. 
The Employer contends that 
reasonable cause exists to 
believe that the Laborers™ threats were serious and genu-
ine, and that, based on Board precedent, the evidence is 
insufficient to demonstrate 
otherwise.  The Employer 

further asserts that the part
ies have not agreed on a 
method for voluntary resolution of the dispute:  Laborers 

Local 271 clearly denies that it has agreed to be bound 
by the Carpenters™ arbitration, the Employer has no rec-
ollection of the Laborers agreeing during settlement dis-
cussions to be bound by such arbitration, and there is no 

other basis for applying the terms of the Carpenters™ arbi-
tration provision to the Laborers.  As to the merits of the 
dispute, the Employer argues that the disputed work 
should be awarded to the employees represented by the 
Laborers, based on the coll
ective-bargaining agreements, 
its own preference and past pr
actice, industry practice, relative skills and safety, and economy and efficiency of 

operations. 
Laborers Local 271 acknowledges that its agents 
threatened proscribed job acti
ons if the work assignments 
on the project were changed.  
It asserts that these state-ments were not sham threats for the purpose of invoking 

the Board™s 10(k) jurisdiction, but were genuinely moti-
vated by its concern that the employees it represents 

would suffer layoffs as a result of the arbitration.  Labor-
ers Local 271 further contends that it has not agreed to 
voluntary arbitration that would be binding on it, that it is 

not signatory to the Carpenters™ contract providing for 
tripartite arbitration, and that it has stated unequivocally 
that it is unwilling to be bound by the AAA proceeding.  

On the merits, Laborers Local 271 argues that the work 
in dispute should be awarded to the employees it repre-
sents on the basis of the collective-bargaining agree-
ments, the Employer™s prefer
ence and past practice, area 
practice, relative skills and safety, and economy and effi-
ciency of operations. 
D. Applicability of the Statute 
Before the Board may proceed with a determination of 
a dispute pursuant to Section 10(k) of the Act, it must be 
satisfied that: (1) there are competing claims for the 
work; (2) there is reasonable 
cause to believe that Section 
8(b)(4)(D) has been violated; and (3) the parties have not 
agreed on a method for the voluntary adjustment of the 
dispute.
7Initially, we find that there are competing claims for 
the work associated with 
drilling and placement of con-

crete for caissons on this project.  Laborers Local 271 

has at all times claimed this work for the employees it 
represents, and these employees have been performing 
the work.  The scope of th
e Carpenters™ claim to the 
work has broadened since the dispute first arose, but it 
was clear at the hearing that
 it claims the work, both in 
the water and on land, for the employees it represents. 
We also find that there is reasonable cause to believe 
that Section 8(b)(4)(D) has 
been violated by the Labor-
ers™ threats of proscribed 
job actions.  The Carpenters™ 
argument that these threats 
were a sham and the product 
of collusion with the Employer relies on evidence that 
the Carpenters™ own attorney
 accused the Employer and 
the Laborers of such collusion during settlement discus-

sions.  Contrary to the Carp
enters™ characterization, the 
evidence does not demonstrate that any individual admit-
ted to collusion.
8  In the absence of 
affirmative evidence 
                                                          
 7 Carpenters Local 275 (Lymo Constuction Co.),
 334 NLRB 422, 
423 (2001); 
Teamsters Local 259 (Globe Newspapers Co.),
 327 NLRB 
619, 622 (1999); 
Laborers Local 113 (Super Excavators),
 327 NLRB 
113, 114 (1998). 
8 Carpenters Local 94 also relies on 
a statement by the Laborers™ at-
torney at a December 15 settlement discussion that he was ﬁgoing to go 
with the 10(k) Hearing to try and ge
t this done [his] way.ﬂ  That state-
ment was made 2 full months after the charge had been filed regarding 
the Laborers™ threats.  Thus, it indicates nothing about the Laborers™ 
    LABORERS, LOCAL 271
 (NEW ENGLAND FOUNDATION CO.)
 535
that a threat to take proscribed action was a sham or was 
the product of collusion, the Board will find reasonable 
cause to believe that the statute has been violated.  
La-
borers (E & B Paving)
, 340 NLRB No. 150, slip op. at 3, 
fn. 4 (2003) (citing 
Lancaster Typographical Union No. 
70, 
325 NLRB 449, 450Œ451 (1998)). 
Finally, we conclude that the parties have not agreed 
on a method for the voluntary adjustment of the dispute.  

The tripartite arbitration provision contained in the Car-
penters™ collective-bargaini
ng agreement with the Em-
ployer does not bind the Laborers, and the Laborers™ own 
agreement does not provide for tripartite arbitration.  The 
record does contain evidence that the Unions discussed 
the possibility of arbitration during settlement negotia-
tions.  Nevertheless, Laborers Local 271 denies that it 
agreed to be bound by such arbitration, and the Em-
ployer™s testimony lends support to that denial.  More-
over, it is undisputed that Laborers Local 271 has, more 

recently, stated repeatedly and unambiguously its refusal 
to be bound by the arbitrator™s decision.
9  Under these 
circumstances, we find that there is no voluntary agree-

ment that would bind all the parties. 
Accordingly, we conclude that the dispute is properly 
before the Board for determination. 
E. Merits of the Dispute 
Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 

factors.  NLRB v. Electrical Workers Local 1212 (Co-
lumbia Broadcasting)
, 364 U.S. 573 (1961).  The Board 
has held that its determination in a jurisdictional dispute 
is an act of judgment based on common sense and ex-
perience, reached by balancing the factors involved in a 
particular case.  
Machinists Lodge 1743 (J. A. Jones 
Construction)
, 135 NLRB 1402 (1962). 
The following factors are relevant in making the de-
termination of this dispute. 
1. Certifications and collec
tive-bargaining agreements 
Neither Union has been certified to represent the em-
ployees who are performing the disputed work, but the 
Employer has entered into 
collective-bargaining agree-
ments with both Unions.  The Laborers™ agreement ex-
pressly applies to ﬁ[c]onstruction of shafts [and] cais-
sonsﬂ and covers, inter alia, ﬁ[d]rilling and blasting, 
mucking and removal of material from the tunnels and 
                                                                                            
                                                           
motive in making the threats, only its in
tent to continue the process that 
began when the Employer filed the charge at issue. 
9 The Employer has moved to reopen the record for the purpose of 
admitting into evidence a letter from 
the arbitrator, dated February 3, 
2004, allowing representatives of the Laborers to testify in the arbitra-
tion hearing if called as witne
sses and accepting Laborers Local 271™s position that it will not be not bound 
by the arbitrator™s decision.  In 
view of our disposition, we do not
 pass on the Employer™s motion. 
shaftsﬂ and ﬁ[p]ouring . . . of concrete in any tunnel or 
shaft.ﬂ  The agreement also
 applies to ﬁfootings and 
foundations for bridgesﬂ and ﬁdumping of concrete for 

trem[i]e work over water on caissonsﬂ and establishes 

wage rates applicable to caisson construction, including 
both drilling and concrete-placement work.  In contrast, 
the Carpenters™ agreement refers without any further 

detail to jurisdiction over ﬁcaisson and cofferdam con-
structionﬂ and contains no reference to drilling, place-
ment of concrete, or applicable wages for such work.  
Because the Laborers™ agreement expressly and specifi-
cally covers the work in dispute, while the Carpenters™ 
agreement refers in a much more limited and general way 
to caisson work, we find 
the factor of collective-
bargaining agreements tends to favor awarding the work 
in dispute to the employees represented by the Labor-
ers.102. Employer preference and past practice 
The Employer prefers to assi
gn the disputed work, and 
has assigned drilling work and placement of concrete 
involving caissons, both on this project and in the past, to 

its employees represented by the Laborers.  The Em-
ployer has not, in the past, assigned such work to its em-
ployees represented by the Carpenters.  This factor sup-

ports awarding the work in dispute to the employees rep-
resented by the Laborers. 
3. Area and industry practice 
The Employer routinely assigns drilling work and 
placement of concrete in caisson construction in New 
England to the employees represented by the Laborers, 

as do other New England companies.
11  The Employer™s 
assignment of the work on this project was based on its 

analogous assignment of work on recent and ongoing 
projects near the site of this project.  The Employer™s 
vice president, Roma, acknowle
dged that different prac-
tices are followed in New York and sometimes in Con-
necticut.
12  We find that the factor of area practice sup-
ports the Employer™s current assignment of the work in 
dispute to employees represented by the Laborers.  The 
limited evidence presented regarding industry practice, 
 10 Chairman Battista would not re
ly on the factor of collective-bargaining agreements.  In his view
, the language in the Carpenters™ 
agreement is sufficient to cover the wo
rk in dispute.  Accordingly, he 
finds that this factor does not clearly favor an award to either group of 
employees. 
11 In 1999, the business agent for a Carpenters union in Connecticut 
questioned the Employer™s assignment
 of caisson-related work to em-
ployees represented by the Laborer
s, but after Roma explained the 
Respondent™s practice with such assignments, the business agent did 
not pursue the matter. 
12 Roma also testified regarding one
 project in Boston on which the 
Carpenters and the Laborers negotiated an agreement to use a compos-

ite crew. 
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 536 
however, does not clearly favo
r an award to either group 
of employees. 
4. Relative skills, training, and safety 
The record indicates that employees represented by the 
Laborers have consistently performed caisson-related 
drilling and concrete-placement work, and that, as a re-
sult, these employees have significant skills and training 

in this work.  Because th
e drilling work is potentially 
quite dangerous, according to the Employer, greater ex-

perience translates into greater ability to perform this 

work safely.  Roma testified that he does not know 
whether the employees represented by the Carpenters 
have the requisite skills and experience to perform the 
work safely.  While it appears that neither group of em-
ployees has a great deal of experience performing the 
water-based drilling or concrete placement, the record 
establishes that such work involves the same skills as the 
land-based drilling and concrete placement, in which the 

employees represented by the Laborers are more experi-
enced.  Thus, this factor fa
vors awarding the disputed 
work to the employees repr
esented by the Laborers. 
5. Economy and efficiency of operations 
Roma testified that it would be more efficient for the 
employees represented by the Laborers to perform all of 
the drilling work because employees could be moved 
from water-based work to land-based work and vice 
versa.  This testimony, however, appears irrelevant in 

light of the Carpenters™ present claim to both land and 
water work, as the employees represented by the Carpen-
ters could similarly be moved between land and water 

work.   Roma further testified that the employees represented 
by the Laborers have experience in drilling and concrete-
placement work that would a
llow them to perform the 
disputed work more efficiently
 than the less-experienced 
employees represented by the Carpenters.  Because this 

evidence relates to the employees™ relative skills, train-
ing, and safety, which we have already considered, we 

find that this factor does not weigh in favor of either 
group of employees. 
Conclusions 
After considering all the rele
vant factors, we conclude 
that employees represented by Laborers International 
Union of North America, Local 271, AFLŒCIO, are enti-
tled to perform the work in di
spute.  We reach this con-
clusion relying on the factors of collective-bargaining 
agreements, employer preference and past practice, area 
practice, and relative skills, training, and safety. 
In making this determination, we are awarding the 
work to employees represented by the Laborers, not to 

that Union or its members.  The determination is limited 
to the controversy that gave rise to this proceeding. 
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
Employees of New England Foundation Co., Inc., rep-
resented by Laborers International Union of North Amer-

ica, Local 271, AFLŒCIO, are entitled to perform work 

associated with the drilling and placement of concrete for 
drill shafts/caissons on the Providence River Washington 
Bridge rehabilitation project in Providence, Rhode Is-

land. 
     